                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

MANZELL LATHAN,

            Plaintiff,
                                                 CASE NO. 18-13220
v.                                               HON. DENISE PAGE HOOD


EQUIFAX INFORMATION SERVICES, LLC,
TRANS UNION, LLC,
SYNCHRONY BANK,
ONE DETROIT CREDIT UNION,

            Defendants.

ORDER DISMISSING CASE WITHOUT PREJUDICE FOR FAILURE TO
                      PROSECUTE

      On April 29, 2019, the Court granted Plaintiff Manzell Lathan’s (“Lathan”)

counsel’s Motions to Withdraw (Doc # 33; Doc # 39). (Doc # 44) The Court

found that there was a complete breakdown in the attorney-client relationship

between Lathan and his counsel because his counsel could not get in contact with

Lathan. (Id.) In the Court’s Order, the Court indicated to Lathan that he would

have 30 days from the date the Order was entered to secure new counsel. (Id.) If

Lathan did not secure new counsel by that date, the Court stated that he would

proceed in this case on a pro se basis. (Id.) Further, the Court set a status

conference for May 20, 2019, 2:00 p.m. and ordered that if Lathan did not secure

new counsel by that date, he was required to appear at the status conference

                                       1
himself. (Id.) The Court stated that if Lathan failed to appear, his case might be

dismissed for lack of prosecution. (Id.) Lathan neglected to appear at his status

conference on May 20, 2019 without contacting the Court beforehand and the

docket does not reflect that new counsel has filed an appearance to represent

Lathan.

      “The authority of a federal trial court to dismiss a plaintiff's action with

prejudice because of his failure to prosecute cannot seriously be doubted.” Link v.

Wabash R. Co., 370 U.S. 626, 629 (1962). “The power to invoke this sanction is

necessary in order to prevent undue delays in the disposition of pending cases and

to avoid congestion in the calendars of the District Courts.” Link, 370 U.S. at 629-

630. The Court finds that Lathan’s actions have caused this case to be unduly

delayed by his failure to appear at his status conference. Consequently, the Court

dismisses this case without prejudice for failure to prosecute.

      Accordingly,

      IT IS HEREBY ORDERED Plaintiff Manzell Lathan’s case is dismissed

without prejudice for failure to prosecute.



                                              s/Denise Page Hood
                                              U. S. District Court
DATED: June 3, 2019




                                          2
